 



Exhibit 10.2
SHAREHOLDER AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. VOTING PROVISIONS REGARDING BOARD
    1  
1.1 Size of the Board
    1  
1.2 Board Composition
    1  
1.3 Matters Requiring Certain Directors’ Approval
    2  
1.4 Failure to Designate a Board Member
    2  
1.5 Removal of Board Members
    3  
1.6 No Liability for Election of Recommended Directors
    3  
1.7 Other Board Matters
    3  
2. INFORMATION RIGHTS OF MAJOR INVESTORS
    3  
2.1 Delivery of Financial Statements
    3  
2.2 Inspection
    4  
2.3 Observation Rights
    5  
2.4 Termination of Information and Observation Rights
    5  
2.5 Confidentiality
    5  
3. RIGHTS TO FUTURE STOCK ISSUANCES
    5  
3.1 Right of First Offer
    5  
3.2 Termination
    7  
4. AGREEMENT AMONG THE COMPANY AND THE SHAREHOLDERS REGARDING TRANSFERS OF
SHARES
    7  
4.1 Rights of Refusal
    7  
4.2 Right of Co-Sale
    9  
4.3 Effect of Failure to Comply
    11  
5. CALL RIGHT
    11  
5.1 Call Right
    11  
5.2 Notice
    11  
5.3 Purchase Price
    11  
5.4 Closing
    12  
6. REMEDIES
    12  
6.1 Covenants of the Company
    12  
6.2 Irrevocable Proxy
    13  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.3 Specific Enforcement
    13  
6.4 Remedies Cumulative
    13  
7. “MARKET STAND-OFF” AGREEMENT
    13  
8. TERM
    14  
9. MISCELLANEOUS
    14  
9.1 Additional Parties
    14  
9.2 Transfers
    14  
9.3 Successors and Assigns
    15  
9.4 Governing Law
    15  
9.5 Counterparts; Facsimile
    15  
9.6 Titles and Subtitles
    15  
9.7 Notices
    15  
9.8 Consent Required to Amend, Terminate or Waive
    15  
9.9 Delays or Omissions
    16  
9.10 Severability
    16  
9.11 Entire Agreement
    16  
9.12 Legend on Share Certificates
    16  
9.13 Stock Splits, Stock Dividends, Etc
    17  
9.14 Manner of Voting
    17  
9.15 Further Assurances
    17  
9.16 Dispute Resolution
    17  
9.17 Costs of Enforcement
    17  
9.18 Aggregation of Stock
    17  
9.19 Spousal Consent
    17  

-ii- 



--------------------------------------------------------------------------------



 



SHAREHOLDER AGREEMENT
     THIS SHAREHOLDER AGREEMENT (this “Agreement”) is made and entered into as
of this 25th day of April, 2008, by and among Compact Particle Acceleration
Corporation, a Wisconsin corporation (the “Company”), TomoTherapy Incorporated,
a Wisconsin corporation (“TomoTherapy”), each holder of the Company’s Series A
Common Stock, $0.001 par value per share (“Series A Common Stock”), listed on
Schedule A (each a “Series A Holder” and collectively, the “Series A Holders”)
and each holder of Series B Common Stock, $0.001 par value per share (“Series B
Common Stock” and, together with the Series A Common Stock and all other common
stock as described in the Articles (as defined below), the “Common Stock”),
listed on Schedule B (each an “Series B Holder” and collectively, the “Series B
Holders”) (TomoTherapy, the Series A Holders and the Series B Holders, together
with any subsequent investors or transferees who become parties hereto pursuant
to Sections 9.1 or 9.2 below, are referred to herein each as a “Shareholder” and
collectively as the “Shareholders”). Capitalized terms not otherwise defined
herein have the meanings attributed to them in Exhibit A, which is incorporated
herein by reference.
RECITALS
     WHEREAS, this Agreement is being executed and delivered pursuant to that
certain Stock Purchase Agreement, dated as of April 25, 2008, by and between the
Company and the parties named therein (as amended, restated, and otherwise
modified from time to time, the “Purchase Agreement”); and
     WHEREAS, the parties desire to enter into this Agreement for the purpose of
regulating certain aspects of the Shareholders’ relationships with regard to the
Company, the right, among other rights, to designate the election of certain
members of the Board of Directors of the Company (the “Board”), and certain
restrictions on, and rights and obligations with respect to, the Common Stock
owned by the Shareholders.
     NOW, THEREFORE, the parties agree as follows:
1. Voting Provisions Regarding Board.
     1.1 Size of the Board. Each Shareholder agrees to vote, or cause to be
voted, all Shares owned by such Shareholder, or over which such Shareholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that the size of the Board shall be at least five
(5) directors.
     1.2 Board Composition. Each Shareholder agrees to vote, or cause to be
voted, all Shares owned by such Shareholder, or over which such Shareholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that at each annual or special meeting of shareholders at
which an election of directors is held or pursuant to any written consent of the
shareholders, the following persons shall be elected to the Board:
     (a) One individual designated by the holders of a majority of the Series A
Common Stock (the “Series A Director”); provided, however, that those shares of
Series

 



--------------------------------------------------------------------------------



 



A Common Stock held by TomoTherapy shall be ineligible to vote to designate such
individual until the Call Right (as defined below) is exercised pursuant to
Section 5
     (b) One individual designated by the holders of a majority of the Series B
Common Stock (the “Series B Director”);
     (c) Two individuals designated by TomoTherapy (each a “TomoTherapy
Director”); and
     (d) The Company’s Chief Executive Officer, or if there not be one, the
senior ranking officer of the Company (in lieu of the CEO) (the “CEO Director”),
provided that if for any reason the CEO Director shall cease to serve in such
role for the Company, each of the Shareholders shall promptly vote their
respective Shares (i) to remove such person from the Board if such person has
not resigned as a member of the Board, and (ii) to elect such person’s
replacement as the new CEO Director.
     1.3 Matters Requiring Certain Directors’ Approval. The Company hereby
covenants and agrees that it shall not, without the approval of the Company’s
Board, including at least one TomoTherapy Director and at least one of either
the Series A Director or the Series B Director:
     (a) make, or permit any subsidiary to make, any loan or advance to any
Person, including, without limitation, any employee or director of the Company
or any subsidiary, except advances and similar expenditures in the ordinary
course of business or under the terms of an employee stock or option plan
approved by the Board;
     (b) guarantee, directly or indirectly, or permit any subsidiary to
guarantee, directly or indirectly, any indebtedness except for trade accounts of
the Company or any subsidiary arising in the ordinary course of business;
     (c) incur any aggregate indebtedness in excess of $1,000,000 that is not
already included in a budget approved by the Board, other than trade credit
incurred in the ordinary course of business;
     (d) change the principal business of the Company, enter new lines of
business, or exit the current line of business;
     (e) sell, assign, license, pledge, or encumber material technology or
intellectual property, other than licenses granted in the ordinary course of
business or those agreements substantially in place as of the date of the
Purchase Agreement; or
     (f) declare or make any dividend or other distribution.
     1.4 Failure to Designate a Board Member. In the absence of any designation
from the Persons or groups with the right to designate a director as specified
above, the director previously designated by them and then serving shall be
reelected if still eligible to serve as provided herein.

-2-



--------------------------------------------------------------------------------



 



     1.5 Removal of Board Members. Each Shareholder also agrees to vote, or
cause to be voted, all Shares owned by such Shareholder, or over which such
Shareholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:
     (a) no director elected pursuant to Sections 1.2 or 1.4 of this Agreement
may be removed from office, unless the Person(s) originally entitled to
designate or approve such director or occupy such Board seat pursuant to
Section 1.2 is no longer so entitled to designate or approve such director or
occupy such Board seat;
     (b) any vacancies created by the resignation, removal or death of a
director elected pursuant to Sections 1.2 or 1.4 shall be filled pursuant to the
provisions of this Section 1; and
     (c) upon the request of any party entitled to designate a director as
provided in Section 1.2 to remove such director, such director shall be removed.
     All Shareholders agree to execute any written consents required to perform
the obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of Shareholders
for the purpose of electing directors.
     1.6 No Liability for Election of Recommended Directors. No Shareholder, nor
any Affiliate of any Shareholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Shareholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.
     1.7 Other Board Matters. Each Shareholder shall take such actions as may be
necessary, including without limitation, the voting of Shares to ensure that
(a) the Board shall meet at least quarterly unless otherwise agreed by a vote of
the majority of the Board and (b) the Company will bind directors and officers
insurance with a carrier and in an amount satisfactory to the Board.
2. Information Rights of Major Investors.
     2.1 Delivery of Financial Statements. The Company shall deliver to each
Major Investor:
     (a) as soon as practicable, but in any event within ninety (90) days after
the end of each fiscal year of the Company, (i) a balance sheet as of the end of
such year, (ii) statements of income and of cash flows for such year, and
(iii) a statement of shareholders’ equity as of the end of such year;
     (b) as soon as practicable, but in any event within forty-five (45) days
after the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet and a statement of shareholders’ equity
as of the end of such fiscal quarter, all prepared in accordance with GAAP
(except that such financial

-3-



--------------------------------------------------------------------------------



 



statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP);
     (c) as soon as practicable, but in any event within forty-five (45) days
after the end of each of the first three (3) quarters of each fiscal year of the
Company, a statement showing the number of shares of each class and series of
capital stock and securities convertible into or exercisable for shares of
capital stock outstanding at the end of the period, the Common Stock issuable
upon conversion or exercise of any outstanding securities convertible or
exercisable for Common Stock and the exchange ratio or exercise price applicable
thereto, and the number of shares of issued stock options and stock options not
yet issued but reserved for issuance, if any, all in sufficient detail as to
permit the Major Investors to calculate their respective percentage equity
ownership in the Company, and certified by the chief financial officer or chief
executive officer of the Company as being true, complete and correct; and
     (d) as soon as practicable, but in any event within thirty (30) days of the
end of each month, an unaudited income statement and statement of cash flows for
such month, and an unaudited balance sheet and statement of shareholders’ equity
as of the end of such month, all prepared in accordance with GAAP (except that
such financial statements may (i) be subject to normal year-end audit
adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP).
If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.
Notwithstanding anything else in this Section 2.1 to the contrary, the Company
may cease providing the information set forth in this Section 2.1 during the
period starting with the date sixty (60) days before the Company’s good-faith
estimate of the date of filing of a registration statement if it reasonably
concludes it must do so to comply with the SEC rules applicable to such
registration statement and related offering; provided that the Company’s
covenants under this Section 2.1 shall be reinstated at such time as the Company
is no longer actively employing its commercially reasonable efforts to cause
such registration statement to become effective; provided, further, that the
Company will cease providing the information set forth in this Section 2.1 upon
the request of TomoTherapy.
     2.2 Inspection. The Company shall permit each Major Investor, at such Major
Investor’s expense, to visit and inspect the Company’s properties and discuss
the Company’s affairs with its officers, during normal business hours of the
Company as may be reasonably requested by the Major Investor; provided, however,
that the Company shall not be obligated pursuant to this Section 2.2 to provide
access to any information that it reasonably and in good faith considers to be a
trade secret or confidential information (unless covered by an enforceable
confidentiality agreement, in form acceptable to the Company) or the disclosure
of which would adversely affect the attorney-client privilege between the
Company and its counsel.

-4-



--------------------------------------------------------------------------------



 



     2.3 Observation Rights. Upon written request of a Major Investor, a
representative (who is not a Person that the Board or TomoTherapy determines is,
or is an Affiliate of, a competitor of the Company or of TomoTherapy) designated
by a Major Investor may attend all meetings of the Board in a nonvoting observer
capacity. Upon written request, the Company shall give such representative
copies of all notices, minutes, consents and other materials that it provides to
its directors at the same time and in the same manner as provided to such
directors; provided, however, that such representative shall agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information so provided; provided, further, that the Company reserves the right
to withhold any information and to exclude such representative from any meeting
or portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between the Company and its
counsel; result in disclosure of trade secrets; is deemed by the Board to
include competitive or sensitive customer-related matters of the Company or of
TomoTherapy; or result in a conflict of interests.
     2.4 Termination of Information and Observation Rights. The covenants set
forth in Sections 2.1, 2.2, and 2.3 shall terminate and be of no further force
or effect when the Company first becomes subject to the periodic reporting
requirements of Section 12(g) or 15(d) of the Exchange Act, whichever event
occurs first.
     2.5 Confidentiality. Each Shareholder agrees that such Shareholder will
keep confidential and will not disclose, divulge or use for any purpose (other
than to monitor its investment in the Company) any confidential information
obtained from the Company pursuant to the terms of this Agreement (including
notice of the Company’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 2.5 by such Shareholder),
(b) is or has been independently developed or conceived by the Shareholder
without use of the Company’s confidential information, or (c) is or has been
made known or disclosed to the Shareholder by a third party without a breach of
any obligation of confidentiality such third party may have to the Company,
provided, however, that a Shareholder may disclose confidential information
(i) to its attorneys, accountants, consultants and other professionals to the
extent necessary to obtain their services in connection with monitoring its
investment in the Company; (ii) to any existing Affiliate, partner, member,
shareholder or wholly owned subsidiary of such Shareholder in the ordinary
course of business, provided that such Shareholder informs such Person that such
information is confidential and directs such Person to maintain the
confidentiality of such information; or (iii) as may otherwise be required by
law in the reasonable written opinion of the Shareholder’s legal counsel,
provided that the Shareholder promptly notifies the Company of such disclosure
and takes reasonable steps to minimize the extent of any such required
disclosure. Notwithstanding the foregoing, each Shareholder agrees that it is
restricted from disclosing any such confidential information to any Person that
is a competitor of the Company or of TomoTherapy. For the avoidance of doubt,
the Board shall determine whether such a Person is such a competitor
3. Rights to Future Stock Issuances.
     3.1 Right of First Offer. Subject to the terms and conditions of this
Section 3.1 and applicable securities laws, if the Company proposes to offer or
sell any New Securities, the

-5-



--------------------------------------------------------------------------------



 



Company shall first offer such New Securities to each Major Investor in
accordance with the following:
     (a) The Company shall give notice (the “Offer Notice”) to each Major
Investor, stating (i) its bona fide intention to offer such New Securities,
(ii) the number of such New Securities to be offered, and (iii) the price and
terms, if any, upon which it proposes to offer such New Securities.
     (b) By notification to the Company within twenty (20) days after the Offer
Notice is given, each Major Investor may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice, up to that portion
of such New Securities which equals the proportion that the Common Stock issued
and held, or issuable (directly or indirectly) upon conversion and/or exercise,
as applicable, of any Derivative Securities then held, by such Major Investor
bears to the total Common Stock of the Company then outstanding (assuming full
conversion and/or exercise, as applicable, of all Derivative Securities). At the
expiration of such twenty (20) day period, the Company shall promptly notify
each Major Investor that elects to purchase or acquire all the shares available
to it (each, a “Fully Exercising Investor”) of any other Major Investor’s
failure to do likewise. During the ten (10) day period commencing after the
Company has given such notice, each Fully Exercising Investor may, by giving
notice to the Company, elect to purchase or acquire, in addition to the number
of shares specified above, up to that portion of the New Securities for which
Major Investors were entitled to subscribe but that were not subscribed for by
the Major Investors which is equal to the proportion that the Common Stock
issued and held, or issuable (directly or indirectly) upon conversion and/or
exercise, as applicable, of any other Derivative Securities then held, by such
Fully Exercising Investor bears to the Common Stock issued and held, or issuable
(directly or indirectly) upon conversion and/or exercise, as applicable, of any
other Derivative Securities then held, by all Fully Exercising Investors who
wish to purchase such unsubscribed shares. The closing of any sale pursuant to
this Section 3.1(b) shall occur on a date designated by the Company that is
within the later of ninety (90) days of the date that the Offer Notice is given
and the date of initial sale of New Securities pursuant to Section 3.1(c).
     (c) If all New Securities referred to in the Offer Notice are not elected
to be purchased or acquired as provided in Section 3.1(b), the Company may,
during the ninety (90) day period following the expiration of the periods
provided in Section 3.1(b), offer and sell the remaining unsubscribed portion of
such New Securities to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
re-offered to the Major Investors in accordance with this Section 3.1.
     (d) The right of first offer in this Section 3.1 shall not be applicable to
(i) Exempted Securities; (ii) shares of Common Stock issued in the IPO; and
(iii) the

-6-



--------------------------------------------------------------------------------



 



issuance of 2nd Tranche Shares or 3rd Tranche Shares (as those terms are defined
in the Purchase Agreement).
     (e) Notwithstanding any provision hereof to the contrary, in complying with
the provisions of this Section 3.1, the Company may elect to give notice to the
Major Investors within thirty (30) days after the issuance of New Securities.
Such notice shall describe the type, price, and terms of the New Securities.
Each Major Investor shall have twenty (20) days from the date notice is given to
elect to purchase up to the number of New Securities that would, if purchased by
such Major Investor, maintain such Major Investor’s percentage-ownership
position, calculated as set forth in Section 3.1(b) before giving effect to the
issuance of such New Securities. The closing of such sale shall occur on a date
designated by the Company that is within sixty (60) days of the date notice is
given to the Major Investors.
     3.2 Termination. The covenants set forth in Section 3.1 shall terminate and
be of no further force or effect (i) immediately before the consummation of the
IPO or (ii) when the Company first becomes subject to the periodic reporting
requirements of Section 12(g) or 15(d) of the Exchange Act, whichever event
occurs first.
4. Agreement Among the Company and the Shareholders Regarding Transfers of
Shares.
     4.1 Rights of Refusal.
     (a) Grant. Subject to the terms of this Section 4, each Shareholder hereby
unconditionally and irrevocably grants to TomoTherapy a Right of First Refusal
to purchase all or any portion of the Shares that are subject to a Proposed
Transfer, at the same price and on the same terms and conditions as those
offered to the Prospective Transferee, or pursuant to this Agreement in the
absence of any such ascertainable price, terms and conditions.
     (b) Notice. Any Shareholder proposing to make a Proposed Transfer must
deliver a Proposed Transfer Notice to TomoTherapy and the Company not later than
ninety (90) days prior to the consummation of such Proposed Transfer. Such
Proposed Transfer Notice shall contain the material terms and conditions
(including price and form of consideration) of the Proposed Transfer and the
identity of the Prospective Transferee. To exercise its Right of First Refusal
under this Section 4, TomoTherapy must deliver an Exercise Notice to the selling
Shareholder within fifteen (15) days after delivery of the Proposed Transfer
Notice.
     (c) Grant of Secondary Refusal Right to the Company. Subject to the terms
of Section 5 below, each Shareholder hereby unconditionally and irrevocably
grants to the Company a Secondary Refusal Right to purchase all or any portion
of the Shares not purchased by TomoTherapy pursuant to the Right of First
Refusal, as provided in this Section 4.1(c). If TomoTherapy does not intend to
exercise its Right of First Refusal with respect to all Shares subject to a
Proposed Transfer, TomoTherapy must deliver a Non-exercise Notice to the Company
and the selling Shareholder to that effect no later than fifteen (15) days after
the selling Shareholder delivers the Proposed Transfer Notice

-7-



--------------------------------------------------------------------------------



 



pursuant to Section 4.1(b). To exercise its Secondary Refusal Right, the Company
must deliver an Exercise Notice to the selling Shareholder and TomoTherapy
within ten (10) days after TomoTherapy’s deadline for its delivery of the
Non-exercise Notice as provided in the preceding sentence.
     (d) Grant of Tertiary Refusal Rights to the Shareholders. Subject to the
terms of Section 5 below, each Shareholder hereby unconditionally and
irrevocably grants to each other Shareholder (other than TomoTherapy) a Tertiary
Refusal Right to purchase all or any portion of the Shares not purchased by
TomoTherapy pursuant to its exercise of the Right of First Refusal or by the
Company pursuant to its exercise of the Secondary Refusal Right, as provided in
this Section 4.1(d). If the Company does not intend to exercise its Secondary
Refusal Right with respect to all Shares subject to a Proposed Transfer that
were not purchased by TomoTherapy pursuant to the Right of First Refusal, the
Company must deliver a Non-exercise Notice to the selling Shareholder and to
each other Shareholder to that effect, accompanied by a copy of the Proposed
Transfer Notice, no later than thirty (30) days after the selling Shareholder
delivers the Proposed Transfer Notice pursuant to Section 4.1(b). To exercise
its Tertiary Refusal Right, a Shareholder (other than TomoTherapy) must deliver
an Exercise Notice to the selling Shareholder and the Company within forty
(40) days after the Company’s deadline for its delivery of the Non-exercise
Notice as provided in the preceding sentence.
     (e) Undersubscription of Shares. If options to purchase under this Section
4 have been exercised by TomoTherapy, the Company and the Shareholders (other
than TomoTherapy) with respect to some but not all of the Shares subject to a
Proposed Transfer by the end of the 40-day period specified in the last sentence
of Section 4.1(d) (the “Shareholder Notice Period”), then the Company shall,
immediately after the expiration of the Shareholder Notice Period, send written
notice (the “Company Undersubscription Notice”) to those Shareholders who fully
exercised their Tertiary Refusal Right within the Shareholder Notice Period (the
“Exercising Shareholders”). Each Exercising Shareholder shall, subject to the
provisions of this Section 4.1(e), have an additional option to purchase all or
any part of the balance of any such remaining unsubscribed Shares on the terms
and conditions set forth in the Proposed Transfer Notice. To exercise such
option, an Exercising Shareholder must deliver an Undersubscription Notice to
the selling Shareholder and the Company within ten (10) days after the
expiration of the Shareholder Notice Period. In the event there are two or more
such Exercising Shareholders that choose to exercise the last-mentioned option
for a total number of remaining shares in excess of the number available, the
remaining Shares available for purchase under this Section 4.1(e) shall be
allocated to such Exercising Shareholders pro rata based on the number of Shares
such Exercising Shareholders have elected to purchase pursuant to the Tertiary
Refusal Right (without giving effect to any Shares that any such Exercising
Shareholder has elected to purchase pursuant to the Company Undersubscription
Notice). If the options to purchase the remaining Shares are exercised in full
by the Exercising Shareholders, the Company shall immediately notify all of the
Exercising Shareholders and the selling Shareholder of that fact.

-8-



--------------------------------------------------------------------------------



 



     (f) Forfeiture of Rights. Notwithstanding the foregoing, if the total
number of Shares that TomoTherapy, the Company and the Shareholders (other than
TomoTherapy) have agreed to purchase pursuant to the exercise of the Right of
First Refusal, the Secondary Refusal Right and the Tertiary Refusal Right,
respectively, is less than the total number of Shares subject to the Proposed
Transfer, then TomoTherapy, the Company and the Shareholders (other than
TomoTherapy) shall be deemed to have forfeited any right to purchase such
Shares, and the selling Shareholder shall be free to sell all, but not less than
all, of such Shares to the Prospective Transferee on terms and conditions
substantially similar to (and in no event more favorable to the Proposed
Transferee than) the terms and conditions set forth in the Proposed Transfer
Notice, it being understood and agreed that (i) any such sale or transfer shall
be subject to the other terms and restrictions of this Agreement, including
without limitation the terms and restrictions set forth in this Section 4; (ii)
any future Proposed Transfer shall remain subject to the terms and conditions of
this Agreement, including this Section 4; and (iii) such sale shall be
consummated within ninety (90) days after receipt of the Proposed Transfer
Notice by the Company and, if such sale is not consummated within such ninety
(90) day period, such sale shall again become subject to the Right of First
Refusal, the Secondary Refusal Right and the Tertiary Refusal Right on the terms
set forth herein.
     (g) Consideration; Closing. If the consideration proposed to be paid for
the Shares subject to a Proposed Transfer is in property, services or other
non-cash consideration, TomoTherapy, the Company or such Shareholder may pay the
cash value equivalent thereof, as determined in good faith by TomoTherapy and as
set forth in its Exercise Notice. If the Proposed Transfer is involuntary or by
operation of law, the purchase price to be paid by TomoTherapy, the Company and
the purchasing Shareholders hereunder shall be equal to appraised value for the
Shares being transferred, as determined by an appraiser selected those
purchasing a majority of the Shares being purchased. The closing of the purchase
by TomoTherapy, the Company and/or the Shareholders of Shares subject to a
Proposed Transfer pursuant to this Section 4 shall take place, and all payments
from TomoTherapy, the Company and the Shareholders shall have been delivered to
the selling Shareholder, by the later of (i) the date specified in the Proposed
Transfer Notice as the intended date of the Proposed Transfer and (ii) ninety
(90) days after delivery of the Proposed Transfer Notice.
     (h) Prohibited Transferees. Notwithstanding the foregoing, no Shareholder
shall transfer any Shares to any Person that, in the determination of the Board
or TomoTherapy, directly or indirectly competes with the Company or TomoTherapy.
     4.2 Right of Co-Sale.
     (a) Exercise of Right. If any Shares subject to a Proposed Transfer are not
purchased pursuant to Section 4.1 above and thereafter is to be sold to a
Prospective Transferee, each respective Shareholder may elect to exercise its
Right of Co-Sale and participate on a pro rata basis in the Proposed Transfer as
set forth in Section 4.2(b) below and otherwise on the same terms and conditions
specified in the Proposed Transfer Notice. Each Shareholder who desires to
exercise its Right of Co-Sale must give the selling Shareholder written notice
to that effect within fifteen (15) days after the deadline

-9-



--------------------------------------------------------------------------------



 



for delivery of the Secondary Notice described above, and upon giving such
notice such Shareholder shall be deemed to have effectively exercised the Right
of Co-Sale.
     (b) Shares Includable. Each Shareholder who timely exercises such
Shareholder’s Right of Co-Sale by delivering the written notice provided for
above in Section 4.2(a) may include in the Proposed Transfer all or any part of
such Shareholder’s Common Stock equal to the product obtained by multiplying
(i) the aggregate number of Shares subject to the Proposed Transfer (excluding
Shares purchased by the Company or the Shareholders pursuant to the Right of
First Refusal, Secondary Refusal Right or Tertiary Refusal Right) by (ii) a
fraction, the numerator of which is the number of Shares owned by such
Shareholder immediately before consummation of the Proposed Transfer (including
any shares that such Shareholder has agreed to purchase pursuant to the Tertiary
Refusal Right) and the denominator of which is the total number of Shares of
owned, in the aggregate, by all Shareholders immediately prior to the
consummation of the Proposed Transfer (including any shares that all
Shareholders have collectively agreed to purchase pursuant to the Tertiary
Refusal Right).
     (c) Delivery of Certificates. Each Shareholder shall effect its
participation in the Proposed Transfer by delivering to the transferring
Shareholder, no later than fifteen (15) days after such Shareholder’s exercise
of the Right of Co-Sale, one or more stock certificates, properly endorsed for
transfer to the Prospective Transferee, representing the number of Shares that
such Shareholder elects to include in the Proposed Transfer.
     (d) Purchase Agreement. The parties hereby agree that the terms and
conditions of any sale pursuant to this Section 4.2 will be memorialized in, and
governed by, a written purchase and sale agreement with customary terms and
provisions for such a transaction and the parties further covenant and agree to
enter into such an agreement as a condition precedent to any sale or other
transfer pursuant to this Section 4.2.
     (e) Deliveries. Each stock certificate a Shareholder delivers to the
selling Shareholder pursuant to Section 4.2(c) above will be transferred to the
Prospective Transferee against payment therefor in consummation of the sale of
the Shares pursuant to the terms and conditions specified in the Proposed
Transfer Notice and the purchase and sale agreement, and the selling Shareholder
shall concurrently therewith remit or direct payment to each Shareholder the
portion of the sale proceeds to which such Shareholder is entitled by reason of
its participation in such sale. If any Prospective Transferee refuses to
purchase securities subject to the Right of Co-Sale from any Shareholder
exercising its Right of Co-Sale hereunder, no Shareholder may sell any Shares to
such Prospective Transferee or Transferees unless and until, simultaneously with
such sale, such Shareholder purchases all securities subject to the Right of
Co-Sale from such Shareholder on the same terms and conditions (including the
proposed purchase price) as set forth in the Proposed Transfer Notice.
     (f) Additional Compliance. If any Proposed Transfer is not consummated
within ninety (90) days after receipt of the Proposed Transfer Notice by the
Company, the Shareholders proposing the Proposed Transfer may not sell any
Shares unless they first comply in full with each provision of this Section 4.
The exercise or election not to

-10-



--------------------------------------------------------------------------------



 



exercise any right by any Shareholder hereunder shall not adversely affect its
right to participate in any other sales of Shares subject to this Section 4.2.
     4.3 Effect of Failure to Comply.
     (a) Transfer Void; Equitable Relief. Any Proposed Transfer not made in
compliance with the requirements of this Agreement shall be null and void ab
initio, shall not be recorded on the books of the Company or its transfer agent
and shall not be recognized by the Company. Each party hereto acknowledges and
agrees that any breach of this Agreement would result in substantial harm to the
other parties hereto for which monetary damages alone could not adequately
compensate. Therefore, the parties hereto unconditionally and irrevocably agree
that any non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Shares not made in strict compliance with this
Agreement).
     (b) Violation of Refusal Rights. If any Shareholder becomes obligated to
sell any Shares to TomoTherapy, the Company or any Shareholder under this
Agreement and fails to deliver such Shares in accordance with the terms of this
Agreement, TomoTherapy, the Company and/or such Shareholders may, at its option,
in addition to all other remedies it may have, send to such Shareholder the
purchase price for such Shares as is herein specified and transfer to the name
of TomoTherapy, the Company or such Shareholder (or request that the Company
effect such transfer in the name of TomoTherapy or such Shareholder) on the
Company’s books the certificate or certificates representing the Shares to be
sold.
5. Call Right.
     5.1 Call Right. At any time after the second anniversary of the Initial
Closing (as defined in the Purchase Agreement), TomoTherapy shall have the
continuing option (the “Call Right”) to purchase all of the Series A Common
Stock and twenty-three and sixteen hundredths percent (23 16/100%) of the
Series B Common Stock (collectively, the “Call Shares”) in accordance with the
terms and conditions of this Section 5.
     5.2 Notice. To exercise the Call Right, TomoTherapy shall provide to each
Series A Holder and each Series B Holder, written notice of its election to
exercise the Call Right (the “Call Notice”), which Call Notice shall set forth
the Purchase Price (as defined below) to be paid to each such Series A Holder
and Series B Holder, as calculated in accordance with Section 5.3, and the
closing date of the purchase pursuant to Section 5.4.
     5.3 Purchase Price. The total purchase price for Series A Common Stock Call
Shares (the “Series A Purchase Price”) and Series B Common Stock Call Shares
(the “Series B Purchase Price”), purchased pursuant to this Section 5 shall be
an amount equal to the following formulas for each separate purchase of such
Series A Common Stock or Series B Common, as the case may be:

-11-



--------------------------------------------------------------------------------



 



              Series A Purchase Price = $1.00 * A * (1 + I)^(M/12)
 
            Series B Purchase Price = ($2.46 * B * (1.5^(M/12))) – ($2.46 * B)
 
       
 
  A =   The number of shares of Series A Common Stock to be purchased pursuant
to the Call Right.
 
       
 
  B =   The number of shares of Series B Common Stock to be purchased pursuant
to the Call Right.
 
       
 
  I =   If the total number of shares of Series A Common Stock that the selling
Series A Holder has purchased or has a then-current right to purchase is greater
than or equal to 2,000,000, then 0.2, but if less than 2,000,000, then 0.
 
       
 
  M =   The number of full months between the relevant share purchase date and
(i) if the holder failed to meet the holder’s obligation pursuant to its initial
commitment to purchase stock in either the 2nd Tranche Sale or 3rd Tranche Sale
(as defined in the Purchase Agreement), the date that the holder first failed to
make such purchase, or (ii) if the holder fulfilled all obligations of the
Transaction Agreements, the date of the sale pursuant to the Call Right.

     5.4 Closing. The closing of the purchase of the Call Shares by TomoTherapy
shall occur at the principal office of the Company on date designated by
TomoTherapy that is on or before fifteen (15) business days following
TomoTherapy’s delivery of the Call Notice. At such closing, TomoTherapy shall
deliver to each selling Shareholder, against delivery of certificates duly
endorsed and stock powers representing the Call Shares held by such selling
Shareholder, cash in an amount equal to the Series A Purchase Price and the
Series B Purchase Price, as applicable, for the Call Shares held by such selling
Shareholder, pursuant to a written purchase agreement between the Company and
each Shareholder, in which each Shareholder shall make all customary
representations and warranties given by sellers of a equity securities,
including, without limitation, representations and warranties as to: (1) binding
execution of the purchase agreement; (2) enforceability obligations under the
purchase agreement; (3) authority, capacity and power to execute and delivery
the purchase agreement and the agreements contemplated thereby; (4) good and
marketable title to the Call Shares held by the selling Shareholder, free and
clear of liens and encumbrances; (5) proper approval of such proposed sale; and
(6) no violation of any other agreement to which the selling Shareholder is a
party.
6. Remedies.
     6.1 Covenants of the Company. The Company agrees to use its best efforts,
within the requirements of applicable law, to ensure that the rights granted
under this Agreement are effective and that the parties enjoy the benefits of
this Agreement. Such actions include, without limitation, the use of the
Company’s best efforts to cause the nomination and election of the directors as
provided in this Agreement.

-12-



--------------------------------------------------------------------------------



 



     6.2 Irrevocable Proxy. Each party to this Agreement hereby constitutes and
appoints the President and Treasurer of the Company, and each of them, with full
power of substitution, as the proxies of the party with respect to the matters
set forth herein, including without limitation, election of persons as members
of the Board in accordance with Section 1 hereof and hereby authorizes each of
them to represent and to vote, if and only if the party (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement. The proxy granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Company and the
parties in connection with the transactions contemplated by this Agreement and,
as such, is coupled with an interest and shall be irrevocable unless and until
this Agreement terminates or expires pursuant to Section 8 hereof. Each party
hereto hereby revokes any and all previous proxies with respect to the Shares
and shall not hereafter, unless and until this Agreement terminates or expires
pursuant to Section 8 hereof, purport to grant any other proxy or power of
attorney with respect to any of the Shares, deposit any of the Shares into a
voting trust or enter into any agreement (other than this Agreement),
arrangement or understanding with any Person, directly or indirectly, to vote,
grant any proxy or give instructions with respect to the voting of any of the
Shares, in each case, with respect to any of the matters set forth herein.
     6.3 Specific Enforcement. Each party hereto acknowledges and agrees that
every party hereto will be irreparably damaged in the event any of the
provisions of this Agreement are not performed by the parties in accordance with
their specific terms or are otherwise breached. Accordingly, it is agreed that
each of TomoTherapy, the Company and the Shareholders shall be entitled to an
injunction to prevent breaches of this Agreement, and to specific enforcement of
this Agreement and its terms and provisions in any action instituted in any
court of the United States or any state having subject matter jurisdiction.
     6.4 Remedies Cumulative. All remedies, either under this Agreement or by
law or otherwise afforded to any party, shall be cumulative and not alternative.
7. “Market Stand-Off” Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by
the Company of Shares or any other equity securities of the Company under the
Securities Act on a registration statement on Form S-1, Form S-2 or Form S-3,
and ending on the date specified by the Company and the managing underwriter
(such period not to exceed (x) one hundred eighty (180) days in the case of the
IPO, which period may be extended upon the request of the managing underwriter,
to the extent required by any NASD rules, for an additional period of up to
fifteen (15) days if the Company issues or proposes to issue an earnings or
other public release within fifteen (15) days of the expiration of the 180-day
lockup period, or (y) ninety (90) days in the case of any registration other
than the IPO, which period may be extended upon the request of the managing
underwriter, to the extent required by any NASD rules, for an additional period
of up to fifteen (15) days if the Company issues or proposes to issue an
earnings or other public release within fifteen (15) days of the expiration of
the 90-day lockup period), (i) lend; offer; pledge; sell; contract to sell; sell
any option or contract to purchase; purchase any option or contract to sell;
grant any option, right, or warrant to purchase; or otherwise transfer or
dispose of, directly or indirectly, any

-13-



--------------------------------------------------------------------------------



 



Shares or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Common Stock (whether such Shares or any such
securities are then owned by the Holder or are thereafter acquired); or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or other securities, in cash, or
otherwise. The foregoing provisions of this Section 7 shall not apply to the
sale of any shares to an underwriter pursuant to an underwriting agreement, and
shall be applicable to the Shareholders only if all officers and directors are
subject to the same restrictions. The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 7 and shall
have the right, power and authority to enforce the provisions hereof as though
they were a party hereto. Each Shareholder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 7 or that are necessary
to give further effect thereto. Any discretionary waiver or termination of the
restrictions of any or all of such agreements by the Company or the underwriters
shall apply pro rata to all Shareholders subject to such agreements, based on
the number of shares subject to such agreements, except that, notwithstanding
the foregoing, the Company and the underwriters may, in their sole discretion,
waive or terminate these restrictions with respect to up to 1,000,000 shares of
the Common Stock.
8. Term. This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate upon the earliest to occur of
(a) the consummation of the IPO (other than a registration statement relating
either to the sale of securities to employees of the Company pursuant to its
stock option, stock purchase or similar plan or an SEC Rule 145 transaction);
and (b) termination of this Agreement in accordance with Section 9.8 below.
9. Miscellaneous.
     9.1 Additional Parties. Except as otherwise approved by the Board, in the
event that after the date of this Agreement, the Company enters into an
agreement with any Person to issue shares of capital stock to such Person, then,
the Company shall cause such Person, as a condition precedent to entering into
such agreement, to become a party to this Agreement by executing a Joinder
Agreement in the form attached hereto as Exhibit B, agreeing to be bound by and
subject to the terms of this Agreement as a Shareholder and thereafter such
Person shall be deemed a Shareholder for all purposes under this Agreement.
     9.2 Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering a Joinder Agreement substantially in the
form attached hereto as Exhibit B. Upon the execution and delivery of a Joinder
Agreement by any transferee, such transferee shall be deemed to be a party
hereto as if such transferee were the transferor and such transferee’s signature
appeared on the signature pages of this Agreement and shall be deemed to be a
Shareholder. In addition to all other restrictions on the transfer of Shares set
forth in this Agreement, the Company shall not permit the transfer of Shares
subject to this Agreement on its books or issue a new certificate representing
any such Shares unless and until such transferee shall have complied with the
terms of this Section 9.2. Each certificate

-14-



--------------------------------------------------------------------------------



 



representing the Shares subject to this Agreement if issued on or after the date
of this Agreement shall be endorsed by the Company with the legend set forth in
Section 9.12.
     9.3 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
     9.4 Governing Law. This Agreement and any controversy arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the laws of the State of Wisconsin without regard to conflict of law principles
that would result in the application of any law other than the law of the State
of Wisconsin and without regard to any rules of construction concerning the
draftsman hereof.
     9.5 Counterparts; Facsimile. This Agreement may be executed and delivered
by facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
     9.6 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     9.7 Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (i) personal delivery to the party to be
notified; (ii) when sent, if sent by electronic mail or facsimile during the
recipient’s normal business hours, and if not sent during normal business hours,
then on the recipient’s next business day; (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A or Schedule B
hereto, or to the principal office of the Company and to the attention of the
Chief Executive Officer, in the case of the Company, or to such email address,
facsimile number, or address as subsequently modified by written notice given in
accordance with this Section 9.7.
     9.8 Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) TomoTherapy, (b) the
Company; (c) holders of a majority of the outstanding shares of Series A Common
Stock (other than TomoTherapy); and (d) holders of a majority of the outstanding
shares of Series B Common Stock. Notwithstanding the foregoing:
     (a) Schedules A and B hereto may be amended by the Company from time to
time to add information regarding additional Shareholders without the consent of
the other parties hereto; and
     (b) any provision hereof may be waived by the waiving party on such party’s
own behalf, without the consent of any other party.

-15-



--------------------------------------------------------------------------------



 



     The Company shall give prompt written notice of any amendment, termination
or waiver hereunder to any party directly affected thereby that did not consent
in writing thereto. Any amendment, termination or waiver effected in accordance
with this Section 9.8 shall be binding on each party and all of such party’s
successors and permitted assigns, whether or not any such party, successor or
assign entered into or approved such amendment, termination or waiver.
     9.9 Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
     9.10 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
     9.11 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) and the other Transaction Agreements constitute the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled.
     9.12 Legend on Share Certificates. Each certificate representing any Shares
issued after the date hereof shall be endorsed by the Company with a legend
reading substantially as follows:
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A SHAREHOLDER AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT SHAREHOLDER AGREEMENT, INCLUDING CERTAIN RESTRICTIONS
ON TRANSFER AND OWNERSHIP SET FORTH THEREIN.”
The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Section 9.12, and it shall supply, free of charge, a
copy of this Agreement to any holder of a certificate evidencing Shares upon
written request from such holder to the Company at its principal office. The
parties to this Agreement do hereby agree that the failure to cause the
certificates evidencing the Shares to bear the legend required by this
Section 9.12 herein and/or

-16-



--------------------------------------------------------------------------------



 



the failure of the Company to supply, free of charge, a copy of this Agreement
as provided hereunder shall not affect the validity or enforcement of this
Agreement.
     9.13 Stock Splits, Stock Dividends, Etc. In the event of any issuance of
Shares hereafter to any of the Shareholders (including, without limitation, in
connection with any stock split, stock dividend, recapitalization,
reorganization, or the like), such Shares shall become subject to this Agreement
and shall be endorsed with the legend set forth in Section 9.12.
     9.14 Manner of Voting. The voting of Shares pursuant to this Agreement may
be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.
     9.15 Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
     9.16 Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographic boundaries of Dane County in the State of
Wisconsin for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the
federal and state courts located within the geographic boundaries of Dane County
in the State of Wisconsin, and (c) hereby waive, and agree not to assert, by way
of motion, as a defense, or otherwise, in any such suit, action or proceeding,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.
     9.17 Costs of Enforcement. If any party to this Agreement seeks to enforce
its rights under this Agreement by legal proceedings, the non-prevailing party
shall pay all costs and expenses incurred by the prevailing party, including,
without limitation, all reasonable attorneys’ fees.
     9.18 Aggregation of Stock. All Shares held or acquired by a Shareholder
and/or its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement, and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.
     9.19 Spousal Consent. If any individual Shareholder is married on the date
of this Agreement, such Shareholder’s spouse shall execute and deliver to the
Company a consent of spouse in the form of Exhibit C hereto (“Consent of
Spouse”), effective on the date hereof. Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Shareholder’s Shares that do not otherwise exist by
operation of law or the agreement of the parties. If any individual Shareholder
should marry or

-17-



--------------------------------------------------------------------------------



 



remarry subsequent to the date of this Agreement, such Shareholder shall within
thirty (30) days thereafter obtain his or her new spouse’s acknowledgement of
and consent to the existence and binding effect of all restrictions contained in
this Agreement by causing such spouse to execute and deliver a Consent of Spouse
acknowledging the restrictions and obligations contained in this Agreement and
agreeing and consenting to the same.
[Signature Page Follows]

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Shareholder Agreement as
of the date first written above.

              COMPANY:
 
            COMPACT PARTICLE ACCELERATION CORPORATION
 
       
 
  By:   /s/ Shawn Guse
 
       
 
  Name:   Shawn Guse
 
       
 
  Title:   General Manager
 
       

[Signature Page to Shareholder Agreement]

 



--------------------------------------------------------------------------------



 



              SHAREHOLDERS:
 
            TomoTherapy Incorporated
 
       
 
  By:   /s/ Frederick A. Robertson
 
       
 
  Name:   Frederick A. Robertson
 
       
 
  Its:   CEO
 
       
 
            DaneVest Tech Fund I, LP
 
       
 
  By:   /s/ Joseph Hildebrandt
 
       
 
  Name:   Joseph Hildebrandt
 
       
 
  Its:   Manager
 
       
 
            The Endeavors Group, LLC
 
       
 
  By:   /s/ Michael J. Cudahy
 
       
 
  Name:   Michael J. Cudahy
 
       
 
  Its:   Managing Member
 
       
 
            Libby One LLC
 
       
 
  By:   /s/ Jose Luis Pino-y-Torres
 
       
 
  Name:   Jose Luis Pino-y-Torres
 
       
 
  Its:   Manager
 
       
 
            TomoPro Investment, LLC
 
       
 
  By:   /s/ John Bodilly
 
       
 
  Name:   John Bodilly
 
       
 
  Its:   Manager
 
       

[Signature Page to Shareholder Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     “Affiliate” means, with regard to any Person, another Person who, directly
or indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.
     “Convertible Securities” means any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.
     “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Stock, including options and warrants.
     “Exchange Act” means the Exchange Act of 1934, as amended.
     “Exempted Securities” means all of the following:
     (a) shares of Common Stock, Options or Convertible Securities issued as a
dividend or distribution on Common Stock;
     (b) shares of Common Stock, Options or Convertible Securities issued by
reason of a dividend, stock split, split-up or other distribution on shares of
Common Stock, including any reorganization, recapitalization, reclassification,
consolidation or merger involving the Company in which the Common Stock is
converted into or exchanged for securities, cash or other property;
     (c) shares of Common Stock or Options issued to employees or directors of,
or consultants or advisors to, the Company or any of its subsidiaries pursuant
to a plan, agreement or arrangement approved by the Board;
     (d) shares of Common Stock or Convertible Securities actually issued upon
the exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security;
     (e) shares of Common Stock, Options or Convertible Securities issued to
banks, equipment lessors or other financial institutions, or to real property
lessors, pursuant to a debt financing, equipment leasing or real property
leasing transaction approved by the Board;
     (f) shares of Common Stock, Options or Convertible Securities issued to
suppliers or third-party service providers in connection with the provision of
goods or services pursuant to transactions approved by the Board;

C-1



--------------------------------------------------------------------------------



 



     (g) shares of Common Stock, Options or Convertible Securities issued
pursuant to the acquisition of another corporation by the Company by merger,
purchase of substantially all of the assets or other reorganization or joint
venture agreement, provided, that such issuances of substantially all of the
assets or other reorganization or to a joint venture agreement, provided, that
such issuances are approved by the Board; and
     (h) shares of Common Stock, Options or Convertible Securities issued in
connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships approved by the Board.
     “Exercise Notice” means, with respect to TomoTherapy, the Company or any
Shareholder, a written notice from such party notifying the selling Shareholder
that such party intends to exercise its Right of First Refusal (in the case of
TomoTherapy), Secondary Refusal Right (in the case of the Company) or Tertiary
Refusal Right (in the case of a Shareholder other than TomoTherapy) as to some
or all of the Shares with respect to any Proposed Transfer.
     “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
     “Form S-2” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
     “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
     “GAAP” means generally accepted accounting principles in the United States.
     “IPO” means the Company’s first underwritten public offering of its Common
Stock under the Securities Act.
     “Major Investor” means any Shareholder that (i) holds, or has the right to
acquire pursuant to Exhibit A of the Purchase Agreement, shares of Series A
Common Stock or Series B Common Stock that have a collective purchase price of
at least Three Million Dollars ($3,000,000), (ii) is not in breach of this
Agreement, the Investor Rights Agreement or the Purchase Agreement, and
(iii) both the Board and TomoTherapy have determined is not a competitor or an
Affiliate of a competitor of either the Company or TomoTherapy.
     “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.
     “Option” means rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.

C-2



--------------------------------------------------------------------------------



 



     “Person” means an individual, firm, corporation, partnership, association,
limited liability company, trust or any other entity.
     “Proposed Transfer” means any assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition of or any other like transfer
or encumbering of any Shares (or any interest therein) that is proposed by any
Shareholder, whether voluntary, involuntary or by operation of law, other than
(a) a transfer of Shares between Shareholders where the transferee is not, at
the time of such transfer and in the determination of both the Board and
TomoTherapy, a competitor of the Company or TomoTherapy, or an Affiliate
thereof; and (b) a transfer of Shares that is approved by the Board.
     “Proposed Transfer Notice” means written notice from a Shareholder setting
forth the terms and conditions of a Proposed Transfer.
     “Prospective Transferee” means any person to whom a Shareholder proposes to
make a Proposed Transfer.
     “Non-exercise Notice” means a written notice from TomoTherapy or the
Company notifying the recipient that the sender does not intend to exercise its
Right of First Refusal (in the case of TomoTherapy) or Secondary Refusal Right
(in the case of the Company) as to all Shares subject to a Proposed Transfer.
     “Right of First Refusal” means the right, but not an obligation, of
TomoTherapy, or its permitted transferees or assigns, to purchase some or all of
the Shares subject to a Proposed Transfer, on the terms and conditions specified
in the Proposed Transfer Notice.
     “Secondary Refusal Right” means the right, but not an obligation, of the
Company to purchase some or all of the Shares subject to a Proposed Transfer
that are not purchased pursuant to the Right of First Refusal, on the terms and
conditions specified in the Proposed Transfer Notice.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” shall mean and include any shares of the Common Stock, including
without limitation, all shares of Common Stock, by whatever name called, now
owned or subsequently acquired by a Shareholder, however acquired, whether
through stock splits, stock dividends, reclassifications, recapitalizations,
similar events or otherwise.
     “Tertiary Refusal Right” means the right, but not an obligation, of each
Shareholder to purchase up to its pro rata portion (based upon the total number
of shares of Shares then held by all Shareholders) of any Shares subject to a
Proposed Transfer that are not purchased pursuant to the Right of First Refusal
and/or the Secondary Refusal Right, on the terms and conditions specified in the
Proposed Transfer Notice.
     “Transaction Agreements” means this Agreement, the Investors’ Rights
Agreement, dated as of even date herewith, by and among the Company and each of
the Series B Holders named therein, and the Purchase Agreement.

C-3



--------------------------------------------------------------------------------



 



Remaining schedules and exhibits are intentionally omitted.

